         Case 5:20-cv-01086 Document 1 Filed 09/12/20 Page 1 of 7




                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION


  Dustin Simons,                                   Civil Action No.

                           Plaintiff,

                                                   COMPLAINT
            – against–



  Republic Finance, LLC and Equifax
  Information Services, LLC,

                           Defendant(s).



                                        COMPLAINT

       Plaintiff, Dustin Simons (hereinafter “Plaintiff”), by and through his attorneys, The

Law Offices of Robert S. Gitmeid & Associates, PLLC, by way of Complaint against

Defendants, Republic Finance, LLC (“Republic”) and Equifax Information Services, LLC

(“Equifax”) alleges as follows:

                                   INTRODUCTION

      1. This is an action for damages brought by an individual consumer for Defendants’

          violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. (the

          “FCRA”) and other claims related to unlawful credit reporting practices. The

          FCRA prohibits furnishers of credit information from falsely and inaccurately

          reporting consumers’ credit information to credit reporting agencies.




                                            1
   Case 5:20-cv-01086 Document 1 Filed 09/12/20 Page 2 of 7




                                  PARTIES

2. Plaintiff, Dustin Simons, is an adult citizen of Texas.

3. Plaintiff is a "consumer" as defined by 15 U.S.C. § 1681a(c) of the FCRA.

4. Defendant Republic is a limited liability company that furnishes consumer credit

   information to consumer reporting agencies.

5. Defendant Equifax is a limited liability company that engages in the business of

   maintaining and reporting consumer credit information.

                         JURISDICTION AND VENUE

6. This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.

   § 1331 because the rights and obligations of the parties in this action arise out of

   15 U.S.C. § 1681 and 15 U.S.C. § 1681p, which provides that an action to enforce

   any liability created under 15 U.S.C. § 1681 may be brought in any appropriate

   United States District Court, without regard to the amount in controversy.

7. Venue in this district is proper pursuant to 28 U.S.C. § 1391 (b)(2) because a

   substantial part of the events and omissions giving rise to Plaintiff’s claims

   occurred in Texas where Plaintiff resides.

                          FACTUAL ALLEGATIONS

8. Defendant Republic issued a credit card account ending in 0331 to Plaintiff. The

   account was routinely reported on Plaintiff’s consumer credit report.

9. The consumer report at issue is a written communication of information

   concerning Plaintiff’s credit worthiness, credit standing, credit capacity,

   character, general reputation, personal characteristics, or mode of living which


                                       2
   Case 5:20-cv-01086 Document 1 Filed 09/12/20 Page 3 of 7




   is used or for the purpose of serving as a factor in establishing the consumer’s

   eligibility for credit to be used primarily for personal, family, or household

   purposes as defined by 15 U.S.C. § 1681a(d)(1) of the FCRA.

10. On or about January 21, 2019, Plaintiff and Republic entered into a settlement

   agreement for the above referenced account. A copy of the settlement agreement

   is attached hereto as Exhibit A.

11. Pursuant to the terms of the settlement, Plaintiff was required to make twelve

   (12) monthly payments totaling $4,944.56 to settle and close his Republic credit

   account.

12. Plaintiff, via his debt settlement representative, timely made the requisite

   settlement payments. Proofs of these payments are attached hereto as Exhibit B.

13. However, over half a year later, Plaintiff’s Republic account continued to be

   negatively reported.

14. In particular, on a requested credit report dated March 19, 2020, Plaintiff’s

   Republic account was reported with a status of “COLLECTION”, a balance of

   $6,201.00, and a past due balance of $2,388.00. The relevant portion of

   Plaintiff’s credit report is attached hereto as Exhibit C.

15. This trade line was inaccurately reported. As evidenced by the settlement

   agreement and proofs of payments, the account was settled for less than full

   balance and must be reported as settled with a balance of $0.00.

16. On or about June 10, 2020, Plaintiff, via his attorney at the time, notified Equifax

   directly of a dispute with completeness and/or accuracy of the reporting of




                                        3
   Case 5:20-cv-01086 Document 1 Filed 09/12/20 Page 4 of 7




   Plaintiff’s Republic account. A redacted copy of this letter is attached hereto as

   Exhibit D.

17. Therefore, Plaintiff disputed the accuracy of the derogatory information reported

   by Republic to Equifax via certified mail in accordance with 15 U.S.C. § 1681i

   of the FCRA.

18. In August 2020, Plaintiff requested an updated credit report for review. The

   tradeline for Plaintiff’s Republic account remained inaccurate, as Defendants

   failed to correct the inaccuracy. The relevant portion of the August 2020 credit

   report is attached hereto as Exhibit E.

19. Equifax did not notify Republic of the dispute by Plaintiff in accordance with the

   FCRA, or alternatively, did notify Republic and Republic failed to properly

   investigate and delete the tradeline or properly update the tradeline on Plaintiff’s

   credit reports.

20. If Republic had performed a reasonable investigation of Plaintiff’s dispute,

   Plaintiff’s Republic account would have been updated to reflect a “settled” status

   with a balance of $0.00.

21. Despite the fact that Republic has promised through its subscriber agreements or

   contracts to accurately update accounts, Republic has nonetheless willfully,

   maliciously, recklessly, wantonly, and/or negligently failed to follow this

   requirement as well as the requirements set forth under the FCRA, which has

   resulted in the intended consequences of this information remaining on

   Plaintiff’s credit reports.




                                       4
   Case 5:20-cv-01086 Document 1 Filed 09/12/20 Page 5 of 7




22. Defendants failed to properly maintain and failed to follow reasonable

   procedures to assure maximum possible accuracy of Plaintiff’s credit

   information and Plaintiff’s credit report, concerning the account in question, thus

   violating the FCRA. These violations occurred before, during, and after the

   dispute process began with Equifax.

23. At all times pertinent hereto, Defendants were acting by and through their agents,

   servants and/or employees, who were acting within the scope and course of their

   employment, and under the direct supervision and control of the Defendants

   herein.

24. At all times pertinent hereto, the conduct of Defendants, as well as that of their

   agents, servants and/or employees, was malicious, intentional, willful, reckless,

   negligent and in wanton disregard for federal law and the rights of the Plaintiff

   herein.

                           CLAIM FOR RELIEF

25. Plaintiff reasserts and incorporates herein by reference all facts and allegations

   set forth above.

26. Equifax is a “consumer reporting agency,” as codified at 15 U.S.C. § 1681a(f).

27. Republic is an entity who, regularly and in the course of business, furnishes

   information to one or more consumer reporting agencies about its transactions or

   experiences with any consumer and therefore constitutes a “furnisher,” as

   codified at 15 U.S.C. § 1681s-2.

28. Republic is reporting inaccurate credit information concerning Plaintiff to one or

   more credit bureaus as defined by 15 U.S.C. § 1681a of the FCRA.



                                       5
   Case 5:20-cv-01086 Document 1 Filed 09/12/20 Page 6 of 7




29. Plaintiff notified Defendants directly of a dispute on the account’s completeness

   and/or accuracy, as reported.

30. Republic failed to complete an investigation of Plaintiff’s written dispute and

   provide the results of an investigation to Plaintiff and the credit bureaus within

   the 30-day statutory period as required by 15 U.S.C. § 1681s-2(b).

31. Republic failed to promptly modify the inaccurate information on Plaintiff’s

   credit report in violation of 15 U.S.C. § 1681s-2(b).

32. Equifax failed to delete information found to be inaccurate, reinserted the

   information without following the FCRA, or failed to properly investigate

   Plaintiff’s disputes.

33. Equifax failed to maintain and failed to follow reasonable procedures to assure

   maximum possible accuracy of Plaintiff’s credit report, concerning the account

   in question, violating 15 U.S.C. § 1681e(b).

34. As a result of the above violations of the FCRA, Plaintiff suffered actual damages

   in one or more of the following categories: lower credit score, denial of credit,

   embarrassment and emotional distress caused by the inability to obtain financing

   for everyday expenses, rejection of credit card application, higher interest rates

   on loan offers that would otherwise be affordable, and other damages that may

   be ascertained at a later date.

35. As a result of the above violations of the FCRA, Defendants are liable to Plaintiff

   for actual damages, punitive damages, statutory damages, attorney’s fees and

   costs.

WHEREFORE, Plaintiff demands that be entered against Defendants as follows:



                                       6
          Case 5:20-cv-01086 Document 1 Filed 09/12/20 Page 7 of 7




      1. That judgment be entered against Defendants for actual damages
         pursuant to 15 U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o;

      2. That judgment be entered against Defendants for punitive damages
         pursuant to 15 U.S.C. § 1681n;

      3. That the Court award costs and reasonable attorney's fees pursuant to 15
         U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o; and

      4. That the Court grant such other and further relief as may be just and
         proper.

                            DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands

trial by jury in this action of all issues so triable.


                                         Respectfully Submitted,

                                         THE LAW OFFICES OF ROBERT S.
                                         GITMEID & ASSOCIATES, PLLC

                                         /s/ Thomas J. Bellinder
                                         Thomas J. Bellinder, Esquire (Bar No. 24098794)
                                         11 Broadway, Suite 960
                                         New York, NY 10004
                                         (866) 707-4595
                                         Thomas.B@gitmeidlaw.com
                                         Counsel for Plaintiff




                                                 7
